a proceeding pursuant to section 50-e of the General Municipal Law for leave to serve a late notice of claim, petitioners appeal from an order of the Supreme Court, Nassau County, dated February 22, 1980, which denied their motion "for leave to renew” a prior order of the same court, dated January 11, 1980, which had denied their application. Appeal dismissed, without costs or disbursements. Petitioners’ motion for renewal was, in reality, a motion for reargument, as no new matter was presented therein which was unavailable to the petitioners prior to the order dated January 11, 1980 (see Matter of Dowling v Bowen, 53 AD2d 862, mot for lv to app den 40 NY2d 806; see, also, Foley v Roche, 68 AD2d 558, 568). It is axiomatic that an order denying a motion for leave to reargue is not appealable. Damiani, J. P., Gulotta, Martuscello and O’Connor, JJ., concur.